 Case: 5:20-cr-00730-SO Doc #: 31 Filed: 09/21/21 1 of 2. PageID #: 105




                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION


UNITED STATES OF AMERICA,                        )       CASE NO. 5:20 CR 730-002
                                                 )
         Plaintiff                               )       JUDGE SOLOMON OLIVER, JR.
                                                 )
    v.                                           )       ORDER ACCEPTING PLEA
                                                 )       AGREEMENT, JUDGMENT AND
BRIAN CUMMINS,                                   )       REFERRAL TO U.S. PROBATION
                                                 )       OFFICE
      Defendant                                  )


           This case is before the Court on a Report and Recommendation filed by United States

Magistrate Judge Jonathan D. Greenberg, regarding the change of plea hearing of Brian Cummins,

which was referred to the Magistrate Judge with the consent of the parties.

           On November 5, 2020, the government filed a 2 count Indictment, charging

Defendant Cummins in count 1 with Conspiracy to Possess with Intent to Distribute and to

Distribute Cocaine, in violation of Title 21 U.S.C. § 846. Defendant was arraigned on November

17, 2020, and entered a plea of not guilty to count 1 of the Indictment before Magistrate Judge

Greenberg. On September 3, 2021, Magistrate Judge Greenberg received Defendant Cummins’s plea

of guilty to count 1 of the Indictment, and issued a Report and Recommendation (“R&R”),

concerning whether the plea should be accepted and a finding of guilty entered.

           Neither party submitted objections to the Magistrate Judge’s R&R in the fourteen days after

it was issued.

           On de novo review of the record, the Magistrate Judge’s R&R is adopted. Defendant

Cummins is found to be competent to enter a plea and to understand his constitutional rights. He is

aware of the charges and of the consequences of entering a plea. There is an adequate factual basis
 Case: 5:20-cr-00730-SO Doc #: 31 Filed: 09/21/21 2 of 2. PageID #: 106

for the plea. The court finds the plea was entered knowingly, intelligently, and voluntarily. The plea

agreement is approved.

         Therefore, Defendant Brian Cummins is adjudged guilty to count 1of the Indictment, in

violation of Title 21 U.S.C. Sections 846. This matter was referred to the U.S. Probation Department

for the completion of a pre-sentence investigation and report. Sentencing will be held on January

4, 2022, at 11:00 a.m. in Courtroom 17A, Carl B. Stokes United States Court House, 801 West

Superior Avenue, Cleveland, Ohio.

         IT IS SO ORDERED.

                                                   /s/SOLOMON OLIVER, JR.
                                                   UNITED STATES DISTRICT JUDGE
September 21, 2021
